        Case 1:15-cr-00153-SPW Document 73 Filed 03/29/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


UNITED STATES OF AMERICA,                      Cause No. CR 15-153-BLG-SPW

              Plaintiff,

       vs.                                                  ORDER

JOSEPH EMMANUEL SOBECK,

              Defendant.


      On February 17, 2021, Defendant Sobeck moved the Court for early

termination of his supervised release. See Mot. for Early Termination (Doc. 70) at

1. Sobeck pled guilty to being a felon in possession of a firearm and was

sentenced to 30 months in prison, followed by a two-year term of supervised

release. See Judgment (Doc. 61) at 1–3.

      Early termination may be granted if the defendant has served at least one

year on supervised release and if termination “is warranted by the conduct of the

defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1).

      Sobeck began serving his term of supervised release in the Southern District

of Florida in October 2019. But the United States reports that he was recently

arrested on a charge of driving under the influence of alcohol and other traffic

offenses. See Resp. to Mot. (Doc. 71) at 2. The Court is unable to find that

                                          1
        Case 1:15-cr-00153-SPW Document 73 Filed 03/29/21 Page 2 of 2



Sobeck’s conduct warrants early termination when it is not clear whether he has

maintained compliance with his conditions of release. See also 18 U.S.C. §

3553(a)(2)(C).


      Accordingly, IT IS ORDERED that Sobeck’s motion for early termination

of his supervised release (Doc. 70) is DENIED.

      DATED this 29th day of March, 2021.



                                            SUSAN P. WATTERS
                                            United States District Judge




                                        2
